UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4397


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DONALD JAMAL WILSON, a/k/a Cash,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:07-cr-00034-1)


Submitted:    February 12, 2009             Decided:   March 18, 2009


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacob A. Manning, DINSMORE & SHOHL, LLP, Wheeling, West
Virginia, for Appellant. Charles T. Miller, United States
Attorney, R. Gregory McVey, Assistant United States Attorney,
Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald Jamal Wilson was convicted after a jury trial

of one count of conspiracy to distribute fifty grams or more of

cocaine base, cocaine, and heroin, in violation of 21 U.S.C.

§ 846 (2006), and two counts of managing a residence for the

purpose    of    storing   cocaine      base,    in     violation      of   21    U.S.C.

§ 856(a)(2) (2006).        Wilson was sentenced to life imprisonment.

Wilson    appeals,   contending        that     the   district      court     erred     in

denying    his    motion   to    suppress       evidence         discovered      at    his

apartment because the search warrant was not based upon probable

cause.    Finding no error, we affirm.

            Legal conclusions underlying the denial of a motion to

suppress    are    reviewed     de     novo,     while      factual    findings        are

reviewed for clear error.              United States v. Buckner, 473 F.3d

551, 553 (4th Cir. 2007).            When the district court has denied a

defendant’s       suppression     motion,        this       court     construes        the

evidence in the light most favorable to the Government.                           United

States v. Grossman, 400 F.3d 212, 216 (4th Cir. 2005) (citation

omitted).

            In    reviewing      the    propriety           of   issuing    a     search

warrant, the relevant inquiry is whether, under the totality of

the circumstances, the issuing judge had a substantial basis for

concluding that there was probable cause to issue the warrant.

Illinois    v.    Gates,   462       U.S.   213,      238    (1983).        The       facts

                                            2
presented to the issuing judge need only convince a person of

reasonable caution that contraband or evidence of a crime will

be found at the place to be searched.                    Texas v. Brown, 460 U.S.

730, 742 (1983).          Moreover, “the determination of probable cause

by the issuing magistrate is entitled to great deference by this

court.”     United States v. Hodge, 354 F.3d 305, 309 (4th Cir.

2004) (citation omitted).

            Here,        the   affidavit      supporting        the     search   warrant

contained    four        paragraphs.        The    first    and       third   paragraphs

described     the    prior        arrests    of    two     other      individuals     for

possession of controlled substances, one of whom was arrested

shortly after leaving the residence in question.                              The second

paragraph discussed the surveillance of that residence that was

undertaken    as     a    result    of    “prior    drug    information”         received

about the apartment.              During that surveillance, suspected drug

traffickers       were     seen     entering      and    exiting        the   residence.

Finally, the fourth paragraph articulated information given by a

“cooperating witness” who had purchased illegal drugs at the

residence the day before.

            The     search     warrant      was    obtained     in      the   late   night

hours of August 7, 2006, and the search was executed in the

early morning hours of August 8, 2006.                      Based on this search,

which   turned      up    amounts    of     illegal     drugs     and    paraphernalia,

police obtained arrest warrants for the defendant.                            Wilson was

                                             3
subsequently        arrested,       and    information     obtained     during      the

arrest was used to obtain a second search warrant for another

residence belonging to Wilson.

                Wilson argues that there was nothing to demonstrate

that the information provided by the cooperating witness in the

affidavit was reliable.               Wilson also contends that the other

portions of the affidavit contained conclusory statements devoid

of stated factual underpinnings, and in sum the affidavit did

not provide probable cause to believe that evidence of a crime

would      be   discovered     at    his   residence.       Furthermore,       Wilson

maintains that the good-faith exception to the exclusionary rule

did not apply here because the affidavit was nothing more than

bare bones assertions.              Therefore, Wilson argues, the subsequent

arrest      was    invalid     as    the    arrest   warrants    were       based   on

information obtained during the search that should have been

excluded.          Consequently,       Wilson    contends    that     any    evidence

obtained during not only the first search, but also during the

arrest and the second search, should have been suppressed.

                While   the    information      provided    by   the    cooperating

witness was not verified or shown to be reliable, the remainder

of   the    affidavit     demonstrated       probable    cause   for    the    search

warrant.        We therefore conclude the district court did not err

in denying Wilson’s motion to suppress the evidence obtained

during the search.            As we find probable cause did exist for the

                                            4
issuance of the search warrant, we need not address Wilson’s

arguments regarding the application of the good-faith exception

to   the   exclusionary    rule     and       his   arguments    concerning    the

subsequent arrest and search.

            Accordingly,   we     affirm        the   district    court’s     order

denying    Wilson’s   motion   to   suppress.          We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                          5